DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
2.	Acknowledgment is made of Applicant’s submission of terminal disclaimer, dated February 12, 2021 and is accepted.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of amendment/request for reconsideration with remarks on February 12, 2021. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below.
4.	Claim Double Patenting Rejection: Applicants submitted the terminal disclaimer in compliance with 37 C.F.R. 1.321. The previous claim double patenting rejection is withdrawn. 
Allowable Subject Matter
5.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:

However, in consideration of the claim amendment/request for reconsideration with arguments/remarks, the terminal disclaimer submitted February 12, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“parsing for first information in the control message, the first information comprising control information associated with routing data messages to the EVPN node;” and “converting the first information to second information, the second information comprising control information for forwarding border gateway protocol-virtual private local area network service (BGP-VPLS) node data messages to the EVPN node,” as specified in claim 1. 
Similar limitations are included in claim 15. 

Dependent claims 2-8, 10-14, and 16-20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/WEI ZHAO/
Primary Examiner
Art Unit 2473